     Case 2:21-cv-01682-RFB-NJK Document 3 Filed 09/15/21 Page 1 of 3



1
2
3                                UNITED STATES DISTRICT COURT
4                                        DISTRICT OF NEVADA
5     RONALD J. ALLISON,                                         Case No. 2:21-cv-01682-RFB-NJK
6                                               Plaintiff                      ORDER
7            v.
8     STEIN FORENSICS UNIT & STAFF,
9                                             Defendant
10
11   I.     DISCUSSION

12          On September 10, 2021, Plaintiff, an inmate currently located at Southern Nevada Adult

13   Mental Health Services, submitted a civil rights complaint under 42 U.S.C. § 1983. Docket No.

14   1-1. Plaintiff has not submitted a complaint in compliance with Local Special Rule 2-1 or an

15   application to proceed in forma pauperis or paid the full $402 filing fee in this matter.

16          Complaint

17          The Court notes that Plaintiff's document at Docket No. 1-1 does not comply with Local

18   Special Rule 2-1 ("LSR 2-1"). Under LSR 2-1, a civil rights complaint filed by a person who is

19   not represented by an attorney must be submitted on the form provided by the court or must be

20   legible and contain substantially all the information called for by the court's form. As such, the

21   Court grants Plaintiff a one-time extension until on or before November 15, 2021 to submit

22   complaint to the Court in compliance with LSR 2-1. The Court will also provide Plaintiff a copy

23   of the Court's § 1983 complaint form with instructions.

24          Application to Proceed in Forma Pauperis

25          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

26   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

27   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit

28   all three of the following documents to the Court:
     Case 2:21-cv-01682-RFB-NJK Document 3 Filed 09/15/21 Page 2 of 3



1            (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s
2            approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3);
3            (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
4            (i.e. page 4 of this Court’s approved form); and
5            (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
6            six-month period.
7            The Court will grant Plaintiff a one-time extension to file a fully complete application to
8    proceed in forma pauperis containing all three of the required documents, or in the alternative, pay
9    the full $402 filing fee for this action on or before November 15, 2021. Absent unusual
10   circumstances, the Court will not grant any further extensions of time. If Plaintiff does not file a
11   fully complete application to proceed in forma pauperis with all three required documents or pay
12   the full $402 filing fee on or before November 15, 2021, this case will be subject to dismissal
13   without prejudice for Plaintiff to file a new case with the Court when Plaintiff has all three of the
14   documents needed to file a fully complete application to proceed in forma pauperis or pays the
15   full $402 filing fee.
16           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
17   with the Court, under a new case number, when Plaintiff has all three documents needed to submit
18   with an application to proceed in forma pauperis. Alternatively, Plaintiff may choose not to file
19   an application to proceed in forma pauperis and instead pay the full filing fee of $402 on or before
20   November 15, 2021 to proceed with this case.
21   II.     CONCLUSION
22           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court will send to
23   Plaintiff the approved form for filing a § 1983 complaint, instructions for the same, and a copy of
24   his original document at Docket No. 1-1.
25           IT IS FURTHER ORDERD that Plaintiff will have until on or before November 15, 2021
26   to submit complaint to the Court in compliance with LSR 2-1.
27           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint in compliance with
28   LSR 2-1 on or before November 15, 2021, this case will be subject to dismissal without prejudice



                                                     -2-
     Case 2:21-cv-01682-RFB-NJK Document 3 Filed 09/15/21 Page 3 of 3



1    for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is able to
2    file a complaint in compliance with LSR 2-1.
3            IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
4    form application to proceed in forma pauperis by an inmate, as well as the document entitled
5    information and instructions for filing an in forma pauperis application.
6            IT IS FURTHER ORDERED that, on or before November 15, 2021, Plaintiff will either
7    pay the full $402 filing fee for a civil action (which includes the $350 filing fee and the $52
8    administrative fee) or file with the Court:
9            (1) a completed Application to Proceed in Forma Pauperis for Inmate on this Court’s
10           approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures on page
11           3);
12           (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
13           (i.e. page 4 of this Court’s approved form); and
14           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
15           six-month period.
16           IT IS FURTHER ORDERED that, if Plaintiff does not file a fully complete application to
17   proceed in forma pauperis with all three documents or pay the full $402 filing fee for a civil action
18   on or before November 15, 2021, this case will be subject to dismissal without prejudice for
19   Plaintiff to refile the case with the Court, under a new case number, when Plaintiff has all three
20   documents needed to file a complete application to proceed in forma pauperis or pays the full $402
21   filing fee.
22           DATED: September 15, 2021.
23
                                                   ____________________________________
24                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
25
26
27
28



                                                     -3-
